Citation Nr: 0725950	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to an initial compensable rating for a right 
wrist disability.

4.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals from bilateral inguinal 
hernias.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994 and from May 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2006, the Board remanded the matter in order to 
afford the veteran a hearing.  In April 2007, the veteran 
presented testimony before the undersigned Veterans Law Judge 
during a video-conference hearing.

The issues of entitlement to service connection for a back 
disorder; entitlement to an initial compensable rating for a 
right wrist disability; and entitlement to a disability 
rating in excess of 10 percent for postoperative residuals 
from bilateral inguinal hernias are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a video conference hearing, on the record, in April 
2007, the veteran indicated his desire to withdraw his appeal 
with respect to the claim of entitlement to service 
connection for a bilateral shoulder disorder.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issue of 
entitlement to service connection for a bilateral shoulder 
disorder. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a February 2002 rating decision, the RO held that service 
connection for a bilateral shoulder was not warranted. The 
veteran submitted a notice of disagreement.  The RO issued a 
statement of the case in October 2002, and the veteran 
perfected his appeal by submitting a VA Form 9, Appeal to 
Board of Veterans' Appeals, in December 2002.  As such, the 
appeal was certified to the Board for consideration.

In February 2007, on the record, during a video conference 
hearing the veteran indicated his desire to withdraw his 
appeal before the Board with respect to his claim of 
entitlement to service connection for a bilateral shoulder 
disorder.  Thus, in effect, the veteran withdrew his 
substantive appeal pursuant to 38 C.F.R. § 20.204(b).

Based upon the foregoing, the Board finds that the matter of 
entitlement to service connection for a bilateral shoulder 
disorder is no longer on appeal because the veteran withdrew 
his substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.


ORDER

The appeal, with respect to the matter of entitlement to 
service connection for a bilateral shoulder disorder, is 
dismissed.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims of entitlement to service 
connection for a back disorder; entitlement to an initial 
compensable rating for a right wrist disability; and 
entitlement to a disability rating in excess of 10 percent 
for postoperative residuals from bilateral inguinal hernias.  

With respect to the veteran's claim of entitlement to service 
connection for a back disorder, the veteran has testified 
that his current low back and neck complaints are 
attributable to his military service.  The veteran's August 
1994 discharge examination, form his first period of active 
service, demonstrates complaints of recurrent back pain.  At 
that time, the examiner determined that the veteran's 
recurrent back pain was due to overuse.  The veteran re-
enlisted in May 1995.  Subsequent service medical records 
indicate that the veteran injured his back and neck while 
playing football in January 1998.  Post-service VA treatment 
records demonstrate current complaints and treatment for back 
pain and muscle spasms.  In light of the aforementioned 
medical evidence, the Board finds that a VA examination would 
be helpful, in order to have a VA examiner review the claims 
folder and provide an opinion as to whether any current back 
disorder is related to active service.

As to the veteran's claims of entitlement to an initial 
compensable rating for a right wrist disability and 
entitlement to a disability rating in excess of 10 percent 
for postoperative residuals from bilateral inguinal hernias, 
the veteran has testified that both his service-connected 
disabilities have worsened since the last VA examinations in 
April 2005.  Accordingly, the veteran should be afforded 
additional VA examinations in order to determine the current 
severity of his right wrist disability and his postoperative 
residuals from bilateral inguinal hernias.

Accordingly, the case is REMANDED for the following action:

1.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain and associate with 
the record copies of all VA medical 
records pertaining to treatment or 
evaluation of the veteran's back, right 
wrist, and postoperative residuals from 
bilateral inguinal hernias since April 
2005.  If the RO is unable to obtain a 
copy of any pertinent evidence 
identified by the veteran, the veteran 
and his representative should be so 
advised, and also advised that the 
veteran should provide copies of the 
outstanding evidence.

2.  The veteran should be afforded a VA 
examination to determine the etiology 
of any current back disorder.  The 
claims folder must be made available to 
the examiner.  All indicated tests and 
studies should be performed.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the any current back disorder, 
to include his cervical and lumbar 
spine, was incurred during his period 
of service.  

3.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine the extent of the veteran's 
right wrist disability.  All indicated 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner.  The examiner should assess the 
veteran's limitation of flexion and 
extension.  Consideration should be given 
to any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  

3.  The veteran should also be afforded 
a VA examination, to assess the nature 
and severity of the veteran's service-
connected post-operative residuals of 
bilateral inguinal hernias.  All 
indicated tests should be accomplished.  
The claims folder should be made 
available to the examiner.  The 
examiner should indicate whether the 
veteran's post-operative residuals of 
bilateral inguinal hernias are 
recurrent, readily reducible and 
supported by truss or belt.  

4.  Then, the RO should readjudicate 
the issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


